Title: To James Madison from Jesse Bledsoe, 18 June 1814
From: Bledsoe, Jesse
To: Madison, James


        
          Sir.
          Lexington. Ky. June 18th. 1814
        
        I feel no Small Scruples in presuming to address you on a subject where it may well be Supposed my Sensibility is concerned. I beg for a moment to invite your attention to the late derangement of Officers in the army. I am not ignorant of the manner in which this thing is done. It has been unfortunate for the country it has not been better done. The best Officers have been dismissed from the Service—the worst retained. Details would be tedious & unpleasant. Be assured of the fact So far as comes within my Knowledge. I am told Boys who have been promoted to be inspectors make private reports of Such as they deem worthy or Otherwise. I believe it is a bad prospect to form an Army on such reports.
        Will you pardon me when I ask why almost all the officers who fought at Lower Sandusky are dismissed. In any other Country they would have been promoted. What reward is valor to look to? If disgrace it has met it. This augurs ill. Something is wrong. Cyrus A. Baylor is my nephew. He was the only officer who spoke in council at Sandusky to defend the fort. Col Croghan Knows it. He fought bravely; his Father is now lame of a cannon shot at Germantown. Yet this young man acknowledged to be one of the best Officers of his grade in the Army is dismissed—Not Sir by your Order—I Know it could not have been with a Knowledge of facts. These things create Sensibility here. It is not confined to me. The Secy of War Will brew a storm which will Shake the Admn. I beg again you will pardon me. I do feel, and I fear my Country will have more occasion to do so. With Sincere respect I have the honor to be your Friend & obt. Servt.
        
          J: Bledsoe
        
      